Title: From George Washington to Major General William Heath, 8 June 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Middle Brook 8th June 1777

I am this day favor’d with yours of the 27th & 29th of May. I am surprised at the accounts you give me of the want of Cloathing for the Troops of Massachusetts. I took it for granted that they had been sent forward when it was intended that all your Troops shou’d go the Northward, & that they wou’d meet them at Peekskill. My reason for

this was, that the Cloathier General repeatedly assured me & continues to assure me that a Sufficiency of Cloathing was left to the Eastward, for the Troops of those States. I have however wrote to him this day in a positive manner to send some person forward to issue the Cloathing which I have directed to be Stopped at Peekskill, and then proceed to Boston and inquire how it comes to pass that the Troops have been so illy supplied. This however has not been the case with all the regts for I am inform’d that Greatons have not only drawn a full supply of cloth cloaths but have likewise drawn the same number of hunting shirts, under Waistcoats & overalls. Others may have done the same, and if so, it is no wonder that part go naked when some are double clad. Another practice and a very unjustifiable one has prevail’d in some Corps, they have drawn from the Cloathier Genl Five or six hundred Suits, under pretence of having as many Men when in fact they have not half the Number, This is very unfair and indeed dishonest, because evry Officer must certainly know the Scarcity of Cloathing and the shifts we are oblig’d to make, and shou’d for that reason take his proportion and no more, for if he does he keeps a useless hoard while others are starving for want.
I am fearfull that if there has been any mismanagement in the allotment of Cloathing that it may be imputed to partiality in me for the Southern Troops. If there is the least suspicion of that kind, my letters and orders to the Clothier Genl will plainly evince the contrary, for I have ever strictly enjoin’d him to leave a full proportion to the Eastward, and till the late complaints I thought it had been done.
If there are no store houses at the places which are thought convenient and safe, they must certainly be built, at as cheap a rate as possible.
The Officers of Colo. Lee’s and Jacksons regts are entitled to Pay from the time of their appointments, and may therefore draw for it.
The Quarter Master Genl has sent 1000 Tents to the Northern army which is more than their proportion & I will inform Genl Knox of the want of Tin, a proper Quantity of which shall be order’d up.
It is impossible for me to say what new regulation in the Pay of Officers you have been made acquainted with, and what not. I should have suppos’d Mr Hancock had been inform’d on that head, but taking it for granted that he is not, I have desir’d Mr Palfrey to furnish him with a Pay list of the army as it stands at present & at what time the advance of Pay was made.
The low Returns from Peekskill are shamefull considering the Number of Men that have been long actually raised to the Eastward. I know of no excuse for Connecticut, as several of her regts had not last Week

March’d up Twenty Men, tho’ consisting of between Two & Three hundred. The Enemy taking advantage of our weakness up the North river seem to be drawing their whole Force to Jersey, while New york is left with a small Garrison. Had the Troops come on as they ought to have done they wou’d not have dared to do this. I have so often repeated my distresses to you that you must be well acquainted with them, and you therefore must excuse me when I call upon you in the most pressing manner to send evry Man forward that is cloathed or that can procure tolerable Cloathing till better can be got. I will leave nothing undone to obtain it upon some terms or other. I am Dear sir Your most Obet hum. Servt

Go: Washington

